No. 12428

         I N THE SUPREME COURT O THE STATE OF MONTANA
                                F

                                          1973



MARY SOMERVELL LATUS ,

                              P l a i n t i f f and A p p e l l a n t ,

         -VS   -
DALE NELSON LATUS,

                              Defendant and Respondent.



Appeal from:         District Court o f t h e F i r s t J u d i c i a l D i s t r i c t ,
                     Honorable Gordon R. B e n n e t t , Judge p r e s i d i n g .

Counsel o f Record :

    For A p p e l l a n t :

               Ross Cannon and Donald G a r r i t y a r g u e d , Helena, Montana

    For Respondent :

               Risken and S c r i b n e r , Helena, Montana
               A. W. S c r i b n e r argued, Helena, Montana



                                                         Submitted:        October 1, 1973

                                                            Decided :     DE,C 1 8 1973
Filed:    DEC 1 8 1973
Hon. Paul G. H a t f i e l d , D i s t r i c t Judge, s i t t i n g f o r M r . J u s t i c e
John Conway H a r r i s o n , d e l i v e r e d t h e Opinion of t h e Court.

             P l a i n t i f f a p p e l l a n t Mary Somervell Latus and defendant
respondent          Dale Nelson Latus were married i n Whitestone, V i r g i n i a ,
December 28, 1943.               Upon t h e husband's d i s c h a r g e from t h e United
S t a t e s Navy i n 1947, they moved t o Helena, Montana, where t h e hus-
band s t a r t e d an e l e c t r o n i c s b u s i n e s s .     A t t h a t time t h e i r son,
George, now 28 y e a r s o l d , was f i v e .                  He h a s a s i s t e r who i s now
23.
             Nothing e x t r a o r d i n a r y happened w i t h i n t h e marriage r e -
l a t i o n s h i p u n t i l 1951 o r 1952 when t h e w i f e began t o evidence
s i g n s of mental i n s t a b i l i t y , which a p p a r e n t l y became p r o g r e s s i v e l y
worse, u n t i l she r e q u i r e d h o s p i t a l i z a t i o n i n 1957, and l a t e r .
             O June 11, 1963, t h e w i f e f i l e d f o r d i v o r c e .
              n                                                                          On J u l y

1 5 , 1963, Judge John B. McCleman, a f t e r a l e n g t h y conference i n
Chambers w i t h counsel f o r b o t h p a r t i e s and, according t o t h e hus-
band, a s h o r t conference w i t h him, e n t e r e d a n o r d e r f o r $250 p e r
month temporary s u p p o r t f o r t h e wife.                   The w i f e a t t h i s time had
l e f t t h e family home and c h i l d r e n , although h e r daughter d i d
accompany h e r mother a t times on d i f f e r e n t t r a v e l s .
             Nothing f u r t h e r was done u n t i l t h e d i v o r c e was heard i n
J u l y 1972, o r 108 months l a t e r .
             I n August 1963 t h e husband commenced making s u p p o r t pay-
ments of $250 a month a s o r d e r e d , f o r a t o t a l i n 1963 of $1,25O,and
i n 1964 of $3,000.              The c o u r t found he paid $3,000 i n 1965, a l -
though t h e w i f e d i s p u t e s t h i s .       He p a i d only $950 i n 1967 and
$1,050 i n 1968, f o r a t o t a l of $9,950.                      I n a d d i t i o n t h e c o u r t found
and c r e d i t e d t h e husband w i t h $1,000 which he paid t o t h e S t a t e
of Montana Department of I n s t i t u t i o n s f o r h o s p i t a l i z a t i o n of t h e
wife.      The c o u r t a l s o c r e d i t e d t h e husband w i t h one-half of t h e
mortgage payments he had made on t h e j o i n t tenancy house i n t h e
sum of $7,376, making t h e t o t a l c r e d i t t o t h e husband i n t h e
amount of $18,326.
        The payment of $250 per month f o r 108 months i s $27,000
and s u b t r a c t i n g t h e $18,326 c r e d i t e d t o t h e husband should
r e s u l t i n t h e sum of $8,674, o r $500 more than was found by t h e
t r i a l judge, and t h i s amount i s now owing from t h e husband t o
t h e wife.
        I n a d d i t i o n , t h e c o u r t ordered t h e husband t o e i t h e r s e l l
t h e j o i n t tenancy house and g i v e t h e w i f e one-half of t h e pro-
ceeds o r pay t h e w i f e $10,000 a s h e r one-half i n t e r e s t i n t h e
j o i n t tenancy house.            The w i f e i s c r i t i c a l of c r e d i t i n g t h e
husband w i t h t h e $7,376 mortgage payments, and t h e husband
h a s cross-appealed because t h e w i f e was given a n i n t e r e s t i n
t h e j o i n t tenancy house.             W f e e l t h i s m a t t e r was properly w i t h i n
                                            e
t h e t r i a l c o u r t ' s d i s c r e t i o n and w i l l n o t b e d i s t u r b e d .
        The t r i a l judge t h e n found t h e husband was e n t i t l e d t o a
d i v o r c e from t h e wife,        and t h e w i f e was n o t e n t i t l e d t o a d i v o r c e
from t h e husband.            The t r i a l judge disposed of t h e j o i n t p r o p e r t y ,
a s s t a t e d above, and ordered t h e husband pay t h e d e l i n q u e n t
support payments i n i n s t a l l m e n t s of $150 per month.
        The main a p p e a l and c r o s s - a p p e a l i s t h e a p p l i c a t i o n of
s e c t i o n 21-137, R.C.M.          1947, t o t h i s f a c t u a l s i t u a t i o n and whether
t h e i n t e r p r e t a t i o n given i n Woehler v. Woehler, 107 Mont. 69,
71, 73, 8 1 P. 2d 344, a p p l i e s .               Woehler was an a p p e a l from a
m o d i f i c a t i o n by t h e t r i a l judge of p a s t due s u p p o r t payments
w i t h a contempt proceeding.                  I n t h e i n s t a n t c a s e , t h e w i f e main-
t a i n s she was only a p p l y i n g f o r a lump sum judgment s o t h a t she
could execute and, t h e r e f o r e , t h e r e i s a d i s t i n c t i o n and a
d i f f e r e n c e i n t h i s c a s e than t h e r e was i n t h e a p p l i c a t i o n of
s e c t i o n 21-137, R.C.M.          1947, i n Woehler.
        The c o u r t made t h e following o r d e r i n Woehler:
                 "Now, t h e r e f o r e , i t i s o r d e r e d , adjudged
        and decreed, and t h i s does o r d e r , adjudge and
        decree, t h a t the aforesaid decree, entered herein
        on June 21, 1930, b e , and t h e same hereby i s modi-
        f i e d s o a s t o r e q u i r e t h e p l a i n t i f f t o pay t o de-
        fendant each month, from and a f t e r October 1, 1936,
        t h e sum of $50 f o r t h e c a r e and maintenance of t h e
        above-named d e f e n d a n t , and no more, except a s h e r e -
        i n a f t e r provided.
                   "It i s f u r t h e r o r d e r e d , adjudged and decreed,
         and t h i s does f u r t h e r o r d e r , adjudge and d e c r e e ,
         t h a t s a i d p l a i n t i f f be r e q u i r e d , and he i s hereby
         r e q u i r e d , t o pay t o defendant each month, i n a d d i -
         t i o n t o t h e s a i d sum of f i f t y d o l l a r s hereinabove
         provided f o r , t h e sum of twenty-five d o l l a r s t o
         apply on monthly payments p r e v i o u s l y due defendant
         and f o r which p l a i n t i f f i s now i n d e f a u l t , and
         t h a t no o t h e r o r f u r t h e r payments by p l a i n t i f f t o
         defendant of moneys i n d e f a u l t n a s a f o r e s a i d , s h a l l
         be r e q u i r e d of s a i d p l a i n t i f f .
         The t r i a l judge i n t h e i n s t a n t c a s e ordered:
                   "4. That t h e accrued a r r e a r a g e i n support
         payments under t h e o r d e r of t h i s c o u r t d a t e d J u l y
         16, 1963, hereby d e c l a r e d and adjudged t o b e i n
         t h e sum of Eight Thousand one-hundred-seventy-four
         D o l l a r s ($8,174), w i t h i n t e r e s t a t t h e l e g a l r a t e
         of s i x per c e n t (6%) from and a f t e r t h e d a t e of t h i s
         d e c r e e , s h a l l b e paid by t h e defendant t o t h e p l a i n -
         t i f f i n t h e following manner: S i x t y - t h r e e (63) e q u a l
         s u c c e s s i v e monthly i n s t a l l m e n t s of p r i n c i p a l and
         i n t e r e s t i n t h e t o t a l monthly sum of One-hundred-
         f i f t y D o l l a r s ($150), t h e f i r s t such i n s t a l l m e n t t o
         be due and payable on August 10, 1972, and each suc-
         c e s s i v e i n s t a l l m e n t t o be due and payable on t h e
         1 0 t h day of t h e month following. The defendant s h a l l
         have t h e o p t i o n t o prepay t h e e n t i r e p r i n c i p a l b a l a n c e
         a t any time b e f o r e t h e f i n a l due d a t e , t h e amount of
         such p r i n c i p a l payment a t such time o u t s t a n d i n g t o b e
         computed upon an a p p r o p r i a t e a m o r t i z a t i o n schedule. I I
         I n Woehler, a f t e r c i t i n g S e c t i o n 5769, now s e c t i o n 21-137,
R.C.M.                t h i s Court s t a t e d :
                 II
                      The l a s t s e n t e n c e i n t h e above s e c t i o n
         makes i t c l e a r t h a t t h e enforcement of t h e f i n a l
         judgment i n such an a c t i o n may be c o n t r o l l e d by
         o r d e r s of t h e c o u r t , i n t h e e x e r c i s e of i t s d i s -
         c r e t i o n . While t h e s t a t u t e does n o t e x p r e s s l y
         mention p a s t due i n s t a l l m e n t s , i t seems t o u s t h a t
         i t s terms a r e broad enough t o comprehend d e l i n q u e n t
         i n s t a l l m e n t s , and t h a t , i n f a c t , t h e l e g i s l a t u r e
         i n e n a c t i n g i t s p r o v i s i o n s was a c t u a t e d more by t h e
         c o n s i d e r a t i o n of d e l i n q u e n t than by f u t u r e i n s t a l l m e n t s .
                 11
                    It should b e remembered t h a t t h e r e i s h e r e no
         m o d i f i c a t i o n o f t h e d e c r e e i n r e s p e c t t o t h e amount
         due. The o r d e r r e l a t e s only t o t h e enforcement of
         t h e decree. That o r d e r a l s o , by t h e concluding c l a u s e
         i n s e c t i o n 5769 [ s e c t i o n 21-137, R.C.M.19471, i s
         subject t o future a l t e r a t i o n , variation o r revocation
         a t t h e d i s c r e t i o n of t h e court.
                 h he c o u r t had j u r i s d i c t i o n t o make t h e o r d e r
         so f a r a s it relates        t o t h e enforcement of t h e d e c r e e
         a s t o p a s t due alimony."           (Emphasis added).
         T h i s i s what t h e t r i a l c o u r t d i d i n t h e i n s t a n t c a s e .          We
s e e no r e a s o n why a d i s t i n c t i o n should b e made between t h e s u p p o r t
payments i n Woehler and t h e temporary support payments i n t h i s
case.       The only d i f f e r e n c e appears t o be t h a t enforcement was
attempted by contempt proceedings i n Woehler, and by a p p l i c a t i o n
f o r a money judgment i n t h i s c a s e .                 W a r e d e a l i n g w i t h temporary
                                                              e
support ordered under s e c t i o n 21-137, R.C.M.                           1947, a s opposed t o
f i n a l o r d e r s under s e c t i o n 21-139, R.C.M.                1947.       The above
q u o t a t i o n from Woehler a p p l i e s e q u a l l y t o t h i s c a s e .                See a l s o :
Kelly v. Kelly, 117 Mont. 239, 157 P.2d 780; P o r t e r v. P o r t e r ,
155 Mont. 451, 457, 473 P.2d 538.
       The w i f e i s vehement i n h e r s t a t e m e n t t h a t t h e t r i a l judge
could n o t a l l o c a t e o r c r e d i t one-half of t h e mortgage payments
made i n t h e sum of $7,376.                  However, t h e t r i a l judge i n h i s
d i v i s i o n of t h e j o i n t p r o p e r t y found t h e w i f e w a s e n t i t l e d t o
$10,000, o r a t l e a s t $10,000, f o r h e r investment of $7,376.
       The w i f e s t a t e s i n s e v e r a l i n s t a n c e s t h a t t h e t r i a l judge
abused h i s d i s c r e t i o n i n some of t h e above m a t t e r s .                   However,
t h e statement i n P o r t e r by t h i s Court, a p p l i e s h e r e :
         W f e e l a n approved composite p o s i t i o n simply
        11 e
       s t a t e d would be: a reviewing c o u r t i s never
       justified i n substituting i t s discretion for
       t h a t of t h e t r i a l c o u r t . I n determining whether
       t h e t r i a l c o u r t abused i t s d i s c r e t i o n , t h e ques-
       t i o n i s n o t whether t h e reviewing c o u r t a g r e e s
       with the t r i a l court, but, r a t h e r , did the t r i a l
       c o u r t i n t h e e x e r c i s e of i t s d i s c r e t i o n a c t a r b i -
       t r a r i l y w i t h o u t t h e employment of c o n s c i e n t i o u s
       judgment o r exceed t h e bounds of r e a s o n , i n view
       of a l l t h e circumstances, i g n o r i n g recognized
       p r i n c i p l e s r e s u l t i n g i n s u b s t a n t i a l i n j u s t i c e . 11
       The t r i a l judge d i d n o t abuse h i s d i s c r e t i o n and, t h e r e -
f o r e , t h e judgment i s a f f i r m e d , except t h a t t h e judgment i s
modified from $8,174 t o $8,674, o r $500 more than was found by
t h e t r i a l c o u r t , a mathematical e r r o r , a s s e t o u t above.



                                                    Hon. Paul G. H a t f i e l d , s i t t i n
                                                    f o r J u s t i c e John Conway Har &on
                                                                                          L
      oncur: d         ,